DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	This Application was examined under Track I status.
	Claims 1-24 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 31 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 11,069,136 and 11,051,885 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement 
The Information Disclosure Statement filed 31 January 2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.  

Drawings
	The Drawings submitted 28 June 2021 have been accepted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-24 are allowed for the reasons of record.  Specifically with respect to the prior art, the claims are allowed as set forth in the Non-final Office Action (11/10/2021) at pages 9-10.  With respect to non-statutory subject matter, the claims herein are allowed as set forth in the Non-final Office Action (11/10/2021) at page 9.
All outstanding rejections under 35 USC 112(b) are withdrawn in view of the claim amendments submitted herein.  The nonstatutory double patenting rejections are withdrawn in view of the filing of a Terminal Disclaimer, as noted above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is 







/Lori A. Clow/Primary Examiner, Art Unit 1631